Citation Nr: 1820786	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease (GERD) prior to September 2, 2011, and in excess of 10 percent since September 2, 2011.

2.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

3.  Entitlement to an initial compensable evaluation for service-connected right forearm verruca scar.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee strain prior to September 2, 2011, and in excess of 20 percent since September 2, 2011.
 
5.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee strain prior to September 2, 2011, and in excess of 30 percent since September 2, 2011. 
6.  Entitlement to an initial evaluation in excess of 10 percent for service-connected low back disability prior to November 2, 2011, and in excess of 20 percent since September 11, 2017.

7.  Entitlement to an effective date prior to August 19, 2011, for service-connected chronic right hand strain.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 15, 2012. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from October 2002 to November 2010.  The Veteran's decorations for active service include the Combat Action Ribbon and service in Kuwait. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2011 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and Lincoln, Nebraska, respective.  
In the July 2011 decision, the RO in significant part, granted service connection for GERD, hemorrhoids, right forearm verruca scar, right knee strain, left knee stain, and a low back strain; each disability was assigned a separate noncompensable evaluation, effective November 2, 2010.  The Veteran appealed the underlying decision in a Notice of Disagreement received in September 2011.  The April 2015 rating decision in significant part, granted entitlement to service connection for chronic right hand strain.  The Veteran appealed the underlying decision, specifically, the effective date of the award of service connection, in a Notice of Disagreement received in October 2015.  

In an April 2012 decision, the RO increased the initial evaluation for a service-connected left knee strain from noncompensable to 10 percent, effective November 2, 2010, and from 10 to 30 percent, effective March 15, 2012; initial evaluation for a service-connected right knee strain was increased from noncompensable to 10 percent, effective November 2, 2010, and from 10 to 20 percent, effective March 15, 2012; and the initial evaluation for the low back strain was increased from noncompensable to 10 percent, effective November 2, 2010. 

In a February 2015 decision, the Board granted service connection for a right hand disability; denied initial evaluations in excess of 10 percent for both right knee strain and left knee strain for the period prior to September 2, 2011; granted a 20 percent evaluation for right knee strain and a 30 percent evaluation for left knee strain for the period on and after September 2, 2011; denied an initial compensable evaluation for GERD for the period prior to September 2, 2011; granted an initial 10 percent evaluation for GERD for the period on and after September 2, 2011; denied an initial compensable evaluation for hemorrhoids; and remanded the issues of an initial evaluation in excess of 10 percent for a low back disability, and entitlement to a TDIU to the RO for additional development of the record.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).

In a June 2016 Memorandum decision, the Court set aside those portions of the February 2015 Board decision which denied increased ratings for right knee strain, left knee strain, GERD, and hemorrhoid and remanded those issues to the Board for action consistent with its decision. 

The Board notes that the issues of an initial evaluation in excess of 10 percent for a low back strain and entitlement to a TDIU benefits were remanded by the Board in its February 2015 decision for additional development.

In October 2015, the Veteran submitted a Notice of Disagreement, which expressed disagreement with the portions of an April 2015 rating decision which effectuated the Board's February 2015 decision as to the ratings and associated effective dates assigned for posttraumatic stress disorder (PTSD) with major depressive disorder and migraine and tension headaches.  The Board's decision as to those determinations were either appealed to the Court and affirmed or not appealed. Therefore, the Board decision is final as those issues and may not be the subject of a notice of disagreement.  38 C.F.R. §§ 20.200, 20.201 (2017).

This matter was most recently before the Board in March 2017 when it was remanded for additional development.    

In an October 2017 decision, the RO increased the evaluation for low back strain from 10 to 20 percent, effective September 11, 2017.

As the ratings for the Veteran's GERD, hemorrhoids, right forearm verruca scar, right knee strain, left knee stain, and a low back strain disabilities are less than the maximum available rating during portions of the period of the claim, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).       

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to an evaluation in excess of 10 percent for service-connected right knee strain prior to September 2, 2011, and in excess of 20 percent since September 2, 2011, entitlement to an evaluation in excess of 10 percent for service-connected left knee strain prior to September 2, 2011, and in excess of 30 percent since September 2, 2011, entitlement to an initial evaluation in excess of 10 percent for service-connected low back disability prior to November 2, 2011, and in excess of 20 percent since September 11, 2017, entitlement to an effective date prior to August 19, 2011, for service-connected chronic right hand strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 27, 2017, the Veteran's GERD was manifested by epigastric distress, pyrosis, and periods of regurgitation; there is no evidence of dysphagia or substernal or arm or shoulder pain.

2.  For the period since January 27, 2017, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health; there is no evidence of vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

3.  The Veteran's internal and external hemorrhoids have been manifested by bleeding thrombotic frequent recurrences; there was no evidence of persistent bleeding with secondary anemia, or with fissures.  

4.  The Veteran's right forearm verruca scar is superficial, linear, stable, not painful, not deep, 0.4 square centimeters, and not productive of any limitation of function of the hand.









	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  For the period prior to July 27, 2017, the criteria for an initial disability evaluation of 10 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

2.  For the period since July 27, 2017, the criteria for an initial disability evaluation of 30 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

3.  The criteria for an initial disability evaluation of 10 percent for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

4.  The criteria for an initial compensable disability evaluation for a right forearm verruca scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence.    

II.  General Legal Criteria

Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated codes are used when an evaluation under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.    Factual Background and Analysis

GERD

Historically, in a July 2011 rating decision, the AOJ granted service connection for the Veteran's GERD, noting that he was treated for heartburn during service.  A noncompensable rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346, effective November 2, 2010, the day following separation from service.

In an April 2015 rating decision, the AOJ increased the initial evaluation for GERD from noncompensable to 10 percent, effective September 2, 2011.  

The Veteran contends that his GERD disability is more severe than his current noncompensable and 10 percent evaluations.  

As above, the GERD was initially evaluated by analogy under Diagnostic Code 7399-7346.  Under Diagnostic Code 7346, the code for hiatal hernia, hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability evaluation.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability evaluation.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7346.
In February 2011, the Veteran underwent a VA examination, during which he reported that he experienced burning in his stomach (epigastric distress) and pain in his chest (heartburn or pyrosis) after meals.  He reported that he sometimes coughed at night and that sour reflux somewhat interfered with his ability to sleep.  The Veteran indicated that he did not receive treatment for GERD, but rather, self-medicated with Tums.  He reported that he took approximately 30 Tums per day with some relief.  The Veteran also reported that he modified his diet to exclude spicy foods, carbonated beverages, and tomato-type foods.  The Veteran denied any vomiting or bleeding.  He indicated that while the symptoms affected his sleep, they did not interfere with his ability to work.  Upon examination and review of the record, the examiner diagnosed GERD with reflux on a daily basis and at night managed with Tums and dietary restrictions.  

In his September 2011 Notice of Disagreement, the Veteran reported that he experienced regurgitation of food and liquid along with substernal chest pain and shoulder pain that radiated down his arms.  He reported that his symptoms caused him great discomfort and interfered with activities of daily living. 

In March 2012, the Veteran underwent a VA examination, during which he reported symptoms of heartburn and regurgitation.  He reported that he had been given a prescription for Zantac, which helped relieve the symptoms unless he forgot to take the medication.  On examination, the examiner noted that the Veteran did not show symptoms of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbances, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  The examiner confirmed the diagnosis of GERD.

In July 2017, the Veteran underwent a VA examination, during which he reported symptoms of chest pain, heartburn, regurgitation, solid food dysphagia, and intermittent hoarseness that he was prescribed antacid medication.  He also reported that he took Tums.  On examination, the examiner noted that the Veteran experienced dysphagia, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance due to GERD.  There was no evidence of esophageal stricture, spasm or diverticula.  Laboratory tests were negative for anemia.    

Upon review of the evidence of record, the Board finds that the Veteran is entitled to an initial disability evaluation of 10 percent, but no higher, through July 26, 2017.  As above, a 10 percent evaluation is warranted if the Veteran's GERD manifested with two or more of the symptoms for the 30 percent evaluation of less severity.  In this regard, the February 2011 VA examination clearly demonstrates the Veteran experienced persistent recurrent epigastric distress and pyrosis, as he reported burning in his stomach and pain in his chest after meals, as well as regurgitation while he slept.  Moreover, while he reportedly received some relief by taking 30 Tums per day, such a large amount of over-the-counter medication is indicative of persistent symptoms.  In his September 2011 Notice of Disagreement, the Veteran reported ongoing symptoms of heartburn, regurgitation, as well as substernal arm and shoulder pain.  In addition, the Veteran indicated that he was prescribed medication for his GERD.  Examination in March 2012 also shows ongoing symptoms of heartburn and regurgitation and a prescription for Zantac.  Therefore, the Board finds that an initial disability evaluation of 10 percent for GERD through July 26, 2017, is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Board finds that an initial disability evaluation in excess of 10 percent for GERD for the period through July 26, 2017, is not warranted.  While the Veteran's GERD was manifested by persistently recurrent epigastric distress with pyrosis and occasional regurgitation, there was no objective evidence of dysphagia or substernal or arm or shoulder pain, productive of considerable impairment of health.  For these reasons, the Board finds that an initial disability evaluation in excess of 10 percent for GERD for the period through July 26, 2016, is not warranted.

Upon review of the evidence of record, the Board finds that the Veteran is entitled to an increased disability evaluation of 30 percent, but no higher, as of July 27, 2017, for the service-connected GERD.  As above, a 30 percent evaluation is warranted if the service-connected GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this regard, the Board notes that the Veteran continued to report symptoms of chest pain, heartburn, stomach pain, and regurgitation.  As of the date of the July 2017 examination, in addition to the aforementioned symptoms, he also reported dysphagia and intermittent hoarseness.  Examination revealed dysphagia, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbance due to GERD.  There was no evidence of vomiting, material weight loss, and hematemesis or melena or anemia; thus, the next higher 60 percent disability evaluation is not warranted.  Therefore, the Board finds that a disability evaluation of 30 percent, but no higher, for GERD beginning July 27, 2017, is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than an initial 10 percent evaluation prior to July 27, 2017, or a 30 percent evaluation since July 27, 2017.  See Hart, 21 Vet. App. at 505.

Hemorrhoids

Historically, in a July 2011 rating decision, the AOJ granted service connection for the Veteran's hemorrhoids, noting that he was treated for internal hemorrhoids during service.  A noncompensable rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7336, effective November 2, 2010, the day following separation from service. 

The Veteran contends that his hemorrhoid disability is more severe than his current noncompensable evaluation.  

Diagnostic Code 7336 provides the rating criteria for external or internal hemorrhoids.  Under that regulation, hemorrhoids described as mild or moderate warrant a noncompensable evaluation.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences warrant a 10 percent disability evaluation.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures warrant a 20 percent disability evaluation.  38 C.F.R. § 4.114, Diagnostic Code, 7336. 

The Veteran filed an initial claim for entitlement to service connection in September 2010. 

Service treatment records include a September 2010 record which notes an abnormal rectum, to include multiple small external hemorrhoids over the left lateral anus with two grade two thrombosed hemorrhoids at the 900 position.  The Veteran was offered surgical correction but he chose observation in light of his upcoming separation from service.

In February 2011, the Veteran underwent a VA general examination during which he reported that he experienced intermittent diarrhea for several days followed by several days of constipation with hard bowel movements.  The Veteran indicated  that during the hard bowel movements he noticed some red blood in the toilet and got some proctitis.  He reported that he experienced momentary prolapse of hemorrhoids during defecation, but that he did not get spontaneous prolapse.  He reported that his hemorrhoids detracted themselves and that they never stayed out. The Veteran reported that he used Preparation H and ProctoFoam when needed for rectal irritation, but that he usually did not require medication.  The Veteran indicated that he experienced irritation several days per month, but that he only required treatment about once a month.  He denied significant bleeding and reported that his hemorrhoids did not interfere with his ability to work or activities of daily living. 

On examination, the Veteran had normal external anatomy with normal external ring and architecture.  Reflexes were intact and there was no active proctitis.  Digital examination revealed evidence of four or five internal hemorrhoids that did not prolapse to the examiner's finger.  There was no blood on the small amount of stool obtained.  The examiner diagnosed internal hemorrhoids with some prolapsing during defecation and intermittent small amounts of red blood in the toilet. 
In his September 2011 Notice of Disagreement, the Veteran reported that the symptoms of his hemorrhoids were more severe than those reported at his VA examination.  He indicated that he experienced significant pain and bleeding as a result of hemorrhoids that necessitated taking numerous natural and herbal supplements in addition to diet control. 

In March 2012, the Veteran underwent a VA examination during which he reported that he experienced flare-ups of hemorrhoids every month and that during a flare-up, he experienced bloody stool and pain.  The Veteran indicated that he switched from a fiber powder to a stool softener for treatment.  The Veteran denied experiencing large hemorrhoids, anemia, and fissures.  The Veteran declined a rectal examination.  The examiner diagnosed mild to moderate external hemorrhoids and reported that the Veteran's hemorrhoids impacted his ability to work, in that the Veteran reported that he was unable to sit for longer than 15 minutes at a time when driving.

In July 2017, the Veteran underwent a VA examination during which he reported that he experienced the same symptoms since the last VA examination, without any improvement.  He reported that he experienced intermittent constipation, bloody stools, and rectal pain lasting months, which began during active service.  The Veteran reported that he experienced ongoing flare-ups.  He indicated that he used daily stool softeners and vitamin supplements to control his flare-ups.  The Veteran reported that his last flare-up was approximately three months ago.  He reported ongoing internal and external hemorrhoids.  On examination, the examiner found moderate external hemorrhoids.  Laboratory testing was negative for anemia.    

Upon review of the evidence of record, the Board finds that the Veteran is entitled to an initial disability evaluation of 10 percent for the service-connected hemorrhoids.  As above, a 10 percent evaluation is warranted if internal or external hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  In this regard, a September 2010 service treatment record demonstrates external hemorrhoids two grade two thrombosed hemorrhoids.  In September 2011, the Veteran reported that his symptoms worsened, to include significant pain and bleeding as a result of frequent hemorrhoids.  On examination in March 2012, the Veteran reported flare-ups of his hemorrhoids every month accompanied with bloody stool and pain.  Likewise, on examination in July 2017, he reported ongoing flare-ups of internal and external hemorrhoids, as well as constant medication in an attempt to control the flare-ups.  Accordingly, the Board finds that an initial disability evaluation of 10 percent for hemorrhoids is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board finds that an initial disability evaluation in excess of 10 percent for hemorrhoids is not warranted.  While the evidence shows bleeding of internal and external hemorrhoids, there is no evidence of persistent bleeding with anemia or persistent bleeding with fissures.  For these reasons, the Board finds that an initial disability evaluation in excess of 10 percent for hemorrhoids is not warranted. 

Further, the Board has considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.  However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher evaluation under any applicable diagnostic code.

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent evaluation.  See Hart, 21 Vet. App. at 505.




Right Forearm Verruca Scar

Historically, in a July 2011 rating decision, the AOJ granted service connection for the Veteran's right forearm scar, noting that he was treated for a verrucous in service and developed a small wart.  The superficial residual was ultimately burned off.  A noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7899-7820, effective November 2, 2010, the day following separation from service.

The Veteran contends that his right forearm scar is more severe than his current noncompensable evaluation.  Specifically, in his September 2011 Notice of Disagreement, the Veteran reported that he experienced frequent loss of covering of the skin over the scar.  He reported that as a result, the scar was easily re-broken during normal daily activities, and it took approximately two weeks for the skin to heal over the scar. 

As above, the Veteran's right forearm verruca scar was initially evaluated by analogy under Diagnostic Code 7899-7820.  Under Diagnostic Code 7820, infections of the skin not listed else ware are rated pursuant to Diagnostic Codes 7800-7805, or 7806, depending on the predominant disability.  The Board has analyzed the claim under the appropriate Diagnostic Codes, as noted below.

The Board will apply the rating criteria effective from October 23, 2008, as the Veteran's claim was received in September 2010.  

Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying tissue damage.  Id., Note (1). 

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 square centimeters) or greater, which warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (1). 

Diagnostic Code 7804 provides the rating criteria for one or two scars that are unstable or painful, which warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  Id., Note (3). 

Diagnostic Code 7805 provides rating criteria for any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Upon review of the evidence of record, the Board finds that an initial compensable disability evaluation for the service-connected right forearm verruca scar is not warranted at any time during the appeal period.  

In this regard, VA outpatient treatment records and private treatment records are silent as to any pertinent descriptions of right forearm verruca scar symptomology. 

The report of a September 2017 VA examination demonstrates that the Veteran's scar was located on his right forearm and is approximately 4 square centimeters.  The scar was asymptomatic and a residual of a removal of a wart.  The scar was superficial, linear, well-healed, non-tender, non-disfiguring, not deep, and non-adherent to the underlying tissue; it was not painful.  The scar was not unstable with frequent loss of covering of skin over the scar.  The scar did not result in disfigurement of the head, face, or neck.  The scar did not result in limitation of function of any body part.

In sum, the Veteran's right forearm verruca scar is not deep and nonlinear; thus, a compensable evaluation is not warranted under Diagnostic Code 7801.  Similarly, although the scar is superficial, it does not satisfy the minimum size requirement for a compensable evaluation under Diagnostic Code 7802.  Likewise, the scar is not unstable or painful, so a compensable evaluation is not warranted under Diagnostic Code 7804.  In addition, the scar does not affect any other body part, so a compensable evaluation is not warranted under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 Diagnostic Codes 7801 to 7805.  Lastly, the Board does not find that any other diagnostic code is more appropriate to evaluate the Veteran's scar.  
The Veteran's competent and credible belief that his disability is worse than the assigned noncompensable evaluation, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable disability evaluation.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the assignment of an initial compensable disability evaluation for right forearm verruca scar.  Therefore, the benefit of the doubt doctrine is not applicable with respect to the claim in this regard, and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.




ORDER

Entitlement to an initial disability evaluation of 10 percent for GERD for the period prior to July 27, 2017, is granted.

Entitlement to an initial disability evaluation of 30 percent for GERD for the period since July 27, 2017, is granted. 

Entitlement to an initial disability evaluation of 10 percent for hemorrhoids is granted.

Entitlement to an initial compensable disability evaluation for right forearm verruca scar is denied. 

REMAND

Regarding the Veteran's claim for increased evaluations for right and left knee disabilities, in a June 2016 Memorandum decision the Court found the March 2012 VA examination inadequate, as the examiner did not adequately address the Veteran's knee disabilities during flare-ups, to include additional loss of range of motion.  

The Veteran contends that the most recent VA examination in July 2017 was also inadequate because the examiner failed to address the Veteran's report of flare-ups.  In this regard, the July 2017 examiner reported that the Veteran was not in a flare during the examination, and did not indicate the extent in terms of degrees of additional range of motion loss due to pain during an acute flare-up.  Although the examiner noted the Veteran's report of flare-ups, the examiner did not adequately address the Veteran's flare-ups and the additional functional limitation due to decreased range of motion from pain; specifically, loss of flexion.  Thus, in light of the above and the Veteran's contentions as to the inadequacy of the examination, the Board finds an additional VA examination is warranted to address the Veteran's flare-ups, as reported.  See 38 C.F.R. § 4.40, 4.45.  

With respect to the claim for an increased evaluation for the low back strain disability, during the most recent September 2017 VA examination, the examiner noted that further testing was necessary, to include additional labs and an MRI due to the loss of forward flexion of the thoracolumbar spine on range of motion testing.  To date, there is no indication that this testing has been ordered by the AOJ.  On remand, these tests must be performed and associated with the record.  38 C.F.R. § 3.159 (c)(4).

Regarding the claim of an effective date prior to August 19, 2011, for the service-connected chronic right hand strain disability, when the Board last reviewed the case in March 2017 it noted that the Veteran submitted a timely notice of disagreement.  To date, a statement of the case that addresses this issue has not been issued.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a remand is necessary for the issuance of a statement of the case.  See 38 C.F.R. § 19.9 (c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Further, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed, to include ongoing VA outpatient treatment records from September 2017 to the present.  38 C.F.R. § 3.159 (c)(2). 
Finally, as the Veteran's TDIU claim is partly reliant upon his service-connected disabilities and the evaluations assigned for such, the TDIU claim is inextricably intertwined with the Veteran's increased evaluation claims for his right and left knee, low back strain, and right hand strain.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include ongoing VA outpatient treatment records from September 2017 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Issue a statement of the case which addresses the issue of entitlement to an effective date prior to August 19, 2011, for service connection for chronic right hand strain.  Do not return the issue to the Board unless a timely substantive appeal has been filed in response to the statement of the case.  

3.  Then, the Veteran should be scheduled for a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right and left knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The AOJ should ensure that the examiner provides all information required for rating purposes.  In particular, all pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.  The examiner should also address the Veteran's report of flare-ups and the frequency and duration of his flare-ups.  The examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

4.  Then the AOJ should afford the Veteran an MRI of his thoracolumbar spine, as well as any additional testing deemed necessary by an appropriate VA examiner.  The AOJ should ensure the examiner provides all information required for rating purposes.

5.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

6.  The AOJ should also undertake any additional development deemed necessary.

7.  Then, the AOJ should readjudicate the issues on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


